Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(Jeff Clarke; Executive Chairman)
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated May 27,
2011 by and between Travelport Limited (formerly TDS Investor (Bermuda) Ltd.)
(the “Company”), and Jeff Clarke (the “Executive”).
     WHEREAS, the Company and Executive previously entered into an Employment
Agreement dated August 3, 2009 (the “Prior Agreement”); and
     WHEREAS, the Company and Executive wish to amend and restate the Prior
Agreement as set forth below.
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the sufficiency of which
is acknowledged, the parties agree as follows:
          1. Term of Employment. Subject to the provisions of Section 8 of this
Agreement, Executive shall continue to be employed by the Company for a period
commencing on June 1, 2011 and ending on June 1, 2012 (the “Employment Term”) on
the terms and subject to the conditions set forth in this Agreement; provided,
however, that commencing with June 1, 2012 and on each June 1st thereafter (each
an “Extension Date”), the Employment Term shall be automatically extended for an
additional one-year period, unless the Company or Executive provides the other
party hereto 120 days prior written notice before the next Extension Date that
the Employment Term shall not be so extended.
          2. Position.
          (a) Effective June 1, 2011, Executive shall serve as the Company’s
Executive Chairman. In such position, Executive shall have such duties and
authority as shall be determined from time to time by the Board of Directors of
the Company (the “Board”) and which are typically associated with the role of
Executive Chairman.
          (b) During the Employment Term, Executive will devote Executive’s
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization; provided in each case,
and in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 9.
          3. Base Salary. During the Employment Term, the Company shall pay
Executive a base salary at the annual rate of no less than $750,000, payable in
regular

1



--------------------------------------------------------------------------------



 



installments in accordance with the Company’s usual payment practices. Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. Executive’s
annual base salary, as in effect from time to time, is hereinafter referred to
as the “Base Salary.”
          4. Annual Bonus. With respect to each full fiscal year during the
Employment Term, Executive shall be eligible to earn an annual bonus award (an
“Annual Bonus”) of up to one hundred and fifty percent (150%) of Executive’s
Base Salary (the “Target”) based upon the achievement of an annual EBITDA target
established by the Board within the first three months of each fiscal year
during the Employment Term. As the Annual Bonus award is subject to the
attainment of performance criteria, it may be paid, to the extent earned or not
earned, at below target levels, and above target levels (with a maximum of 350%
of the above referenced target level). The Annual Bonus, if any, shall be paid
to Executive within two and one-half (2.5) months after the end of the
applicable fiscal year.
          5. Special Bonus.
          (a) As soon as practicable following the date hereof, in recognition
of Executive’s contribution to the sale of the GTA business, the Company or one
of its subsidiaries shall pay to Executive a bonus equal to $5,000,000.00, less
applicable withholdings and deductions.
          (b) In addition, in connection with Executive’s transition hereunder
from President and Chief Executive Officer of the Company to its Executive
Chairman and in settlement of severance obligations of the Company under the
Prior Agreement, as soon as practicable following the date hereof, the Company
shall establish a secular trust and deposit into such trust an amount equal to
$2,605,104, less applicable withholdings and deductions (the “Trust Amount”). As
soon as practicable following the earliest to occur of (1) a Change in Control
(as defined in the TDS Investor (Cayman) L.P. Agreement of Exempted Limited
Partnership, as amended and/or restated from time to time); (2) the termination
of Executive’s employment; and (3) May 26, 2012 (the earliest to occur, the
“Payment Date”), such trust shall pay to Executive the Trust Amount. Any
earnings accrued on the Trust Amount will be paid to Executive on the Payment
Date; provided, however, that if the Payment Date has not occurred prior to
January 1, 2012, then earnings accrued on the Trust Amount through December 31,
2011 shall be paid to Executive on or prior to January 31, 2012.
          6. Employee Benefits. During the Employment Term, Executive shall be
entitled to participate in the Company’s employee benefit plans (other than
annual bonus and incentive plans) as in effect from time to time (collectively
“Employee Benefits”), on the same basis as those benefits are generally made
available to other senior executives of the Company.
          7. Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

2



--------------------------------------------------------------------------------



 



          8. Termination. The Employment Term and Executive’s employment
hereunder may be terminated by either party at any time and for any reason;
provided that Executive will be required to give the Company at least 30 days
advance written notice of any resignation of Executive’s employment.
Notwithstanding any other provision of this Agreement, the provisions of this
Section 8 shall exclusively govern Executive’s rights upon termination of
employment with the Company and its affiliates.
          (a) By the Company For Cause or By Executive Other Than as a Result of
a Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company for Cause (as defined below) and shall terminate
automatically upon Executive’s resignation other than as a result of a
Constructive Termination (as defined in Section 8(c)); provided that Executive
will be required to give the Company at least 30 days advance written notice of
a resignation other than as a result of a Constructive Termination.
          (ii) For purposes of this Agreement, “Cause” means (A) Executive’s
willful failure substantially to perform Executive’s duties to the Company
(other than as a result of total or partial incapacity due to Disability) for a
period of 10 days following receipt of written notice from the Company by
Executive of such failure; provided that it is understood that this clause (A)
shall not apply if a Company terminates Executive’s employment because of
dissatisfaction with actions taken by Executive in the good faith performance of
Executive’s duties to the Company, (B) theft or embezzlement of property of the
Company or dishonesty in the performance of Executive’s duties to the Company,
other than de minimis conduct that would not typically result in sanction by an
employer of an executive in similar circumstances, (C) conviction which is not
subject to routine appeals of right or a plea of “no contest” for (x) a felony
under the laws of the United States or any state thereof or (y) a crime
involving moral turpitude for which the potential penalty includes imprisonment
of at least one year, (D) Executive’s willful malfeasance or willful misconduct
in connection with Executive’s duties or any act or omission which is materially
injurious to the financial condition or business reputation of the Company or
its affiliates, (E) Executive purposefully or knowingly makes (or has been found
to have made) a false certification to the Company pertaining to its financial
statements, (F) by reason of any court or administrative order, arbitration
award or other ruling, Executive’s ability to fully perform his duties as
President and Chief Executive Officer or as a member of the Board is materially
impaired or (G) Executive’s breach of the provisions of Sections 9 or 10 of this
Agreement (excluding a breach of Section 10(a) by a statement made by Executive
in good faith in Executive’s employment capacity). In the event that the Company
asserts that grounds exist for Termination for Cause, unless such grounds are
egregious and have caused the Company plain material harm, the Company shall so
notify Executive and within no less than 5 days, nor more than 15 days, afford
Executive a hearing before the Board or, if the Company is publicly traded, a
committee consisting of the independent directors of the Board, at the Board’s
option, regarding any disputed facts. The Board or the committee of the Board,
as the case may be, shall make a determination regarding the existence of Cause
upon completion of any such hearing; provided, however, that any determination
that Cause exists shall require an affirmative

3



--------------------------------------------------------------------------------



 



resolution of the Board of Directors of the Company or the designated committee
of the Board acted upon in accordance with applicable Company By-laws and, if
the Company is publicly traded, concurred in by at least a majority of the
independent directors (if any) of the Board. Notwithstanding the foregoing, the
Company shall be entitled to immediately and unilaterally restrict or suspend
Executive’s duties pending determination of the existence of Cause.
          (iii) If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns other than as a result of a Constructive
Termination, Executive shall be entitled to receive:
     (A) the Base Salary through the date of termination;
     (B) any Annual Bonus earned, but unpaid, as of the date of termination for
the immediately preceding fiscal year, paid in accordance with Section 4 (except
to the extent payment is otherwise deferred pursuant to any applicable deferred
compensation arrangement with the Company);
     (C) reimbursement, within 60 days following submission by Executive to the
Company of appropriate supporting documentation) for any unreimbursed business
expenses properly incurred by Executive in accordance with Company policy prior
to the date of Executive’s termination; provided claims for such reimbursement
(accompanied by appropriate supporting documentation) are submitted to the
Company within 90 days following the date of Executive’s termination of
employment; and
     (D) such Employee Benefits, if any, as to which Executive may be entitled
under the employee benefit plans of the Company (the amounts described in
clauses (A) through (D) hereof being referred to as the “Accrued Rights”).
Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive other than as a result of a Constructive Termination,
except as set forth in this Section 8(a)(iii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.
          (b) Disability or Death.
          (i) The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of nine (9) consecutive months or for an aggregate of twelve
(12) months in any eighteen (18) consecutive month period to perform Executive’s
duties (such incapacity is hereinafter referred to as “Disability”). Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint such a physician and those two physicians shall
select

4



--------------------------------------------------------------------------------



 



a third who shall make such determination in writing. The determination of
Disability made in writing to the Company and Executive shall be final and
conclusive for all purposes of the Agreement and any other agreement between any
Company and Executive that incorporates the definition of “Disability”.
          (ii) Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive:
     (A) the Accrued Rights;
     (B) a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable to Executive pursuant to Section 4 had Executive’s
employment not terminated; and
     (C) vesting of any equity-based awards then held by Executive with respect
to the Company or its affiliates as, and to the extent, described in the
definitive documentation related to such awards.
          Following Executive’s termination of employment due to death or
Disability, except as set forth in this Section 8(b)(ii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.
          (c) By the Company Without Cause or Resignation by Executive as a
Result of Constructive Termination.
          (i) The Employment Term and Executive’s employment hereunder may be
terminated by the Company without Cause or by Executive’s as a result of a
Constructive Termination.
          (ii) For purposes of this Agreement, a “Constructive Termination”
shall be deemed to have occurred upon (A) any material failure of the Company or
its affiliates to fulfill its obligations under this Agreement (including
without limitation a reduction to the Base Salary, as increased from time to
time) or any agreement pursuant to which Executive holds or is granted equity in
the Company or its affiliates, (B) the failure to nominate Executive for
election to the Board, (C) a failure of Executive to be elected or re-elected to
membership on the Board resulting from the failure of the Company’s majority
stockholder (so long as such a majority stockholder exists) to vote shares
(other than with respect to shares acquired in a public offering) entitled to
vote for the election of directors of the Company held by them in favor of
election of Executive as a member of the Board, (D) the failure of any successor
to the business operations of the Company to assume the obligations of the
Company under this Agreement, (E) the primary business office for Executive
being relocated to any location which is more than 30 miles from the city limits
of Parsippany, New Jersey, New York, New York, Chicago, Illinois or

5



--------------------------------------------------------------------------------



 



San Francisco, California, (G) the Company’s election not to renew the initial
Employment Term or any subsequent extension thereof (except as a result of
Executive’s reaching retirement age, as determined by Company policy) or (F) a
material and sustained diminution to Executive’s duties and responsibilities;
provided that any of the events described in clauses (A) through (F) of this
Section 8(c)(ii) shall constitute a Constructive Termination only if the Company
fails to cure such event within 30 days after receipt from Executive of written
notice of the event which constitutes a Constructive Termination; provided,
further, that a “Constructive Termination” shall cease to exist for an event on
the 60th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date.
          (iii) If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or if Executive resigns as a
result of a Constructive Termination, Executive shall be entitled to receive:

  (A)   the Accrued Rights;

  (B)   a pro rata portion of any Annual Bonus, if any, that Executive would
have been entitled to receive pursuant to Section 4 hereof in such year based
upon the percentage of the fiscal year that shall have elapsed through the date
of Executive’s termination of employment, payable when such Annual Bonus would
have otherwise been payable to Executive pursuant to Section 4 had Executive’s
employment not terminated;

  (C)   subject to Executive’s execution, delivery and non-revocation of a
separation agreement and general release substantially in the form attached
hereto as Exhibit A (“the General Release”) within forty-five (45) days
following termination of employment, and further subject to Executive’s
continued compliance with the provisions of Sections 9 and 10, Executive shall
be eligible for continued participation in the health and welfare benefits of
Travelport Inc. (or its successor), a subsidiary of Travelport Ltd., for
thirty-six (36) months at active employee rates, in accordance with and subject
to the terms of Executive’s this Agreement and the General Release;

  (D)   subject to Executive’s execution, delivery and non-revocation of the
General Release within forty-five (45) days following termination of employment,
vesting of any equity-based awards then held by Executive with respect to the
Company or its affiliates as, and to the extent, described in the definitive
documentation related to such awards.

          Following Executive’s termination of employment by the Company without
Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation as

6



--------------------------------------------------------------------------------



 



a result of a Constructive Termination, except as set forth in this
Section 8(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.
          (d) Deferred Compensation Payout. Upon Executive’s termination of
employment, Executive will be paid Executive’s account balance under the
Travelport Officer Deferred Compensation Plan (the “Deferred Compensation Plan”)
in accordance with the terms of the Deferred Compensation Plan.
          (e) Expiration of Employment Term.
          (i) Election Not to Extend the Employment Term. In the event either
party elects not to extend the Employment Term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b) or
(c) of this Section 8 and except as set forth in paragraph (c)(ii) of this
Section 8, Executive’s termination of employment hereunder (whether or not
Executive continues as an employee of the Company thereafter) shall be deemed to
occur on the close of business on the day immediately preceding the next
scheduled Extension Date and Executive shall be entitled to receive the Accrued
Rights. Following such termination of Executive’s employment hereunder as a
result of either party’s election not to extend the Employment Term, except as
set forth in this Section 8(e)(i), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.
          (ii) Continued Employment Beyond the Expiration of the Employment
Term. Unless the parties otherwise agree in writing, continuation of Executive’s
employment with the Company beyond the expiration of the Employment Term shall
be deemed an employment at-will and shall not be deemed to extend any of the
provisions of this Agreement and Executive’s employment may thereafter be
terminated at will by either Executive or the Company; provided that the
provisions of Sections 9, 10, and 11 of this Agreement shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.
          (f) Notice of Termination. Any purported termination of employment by
the Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 13(i) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
          (g) Board/Committee Resignation. Upon termination of Executive’s
employment for any reason, Executive agrees to resign, as of the date of such
termination and to the extent applicable, from the Board (and any committees
thereof) and the Board of Directors (and any committees thereof) of any of the
Company’s affiliates.
          9. Non-Competition.

7



--------------------------------------------------------------------------------



 



          (a) From the date hereof while employed by the Company and for a
two-year period following the date Executive ceases to be employed by the
Company (the “Restricted Period”), irrespective of the cause, manner or time of
any termination, Executive shall not use his status with the Company or any of
its affiliates to obtain loans, goods or services from another organization on
terms that would not be available to him in the absence of his relationship to
the Company or any of its affiliates.
          (b) During the Restricted Period, Executive shall not make any
statements or perform any acts intended to or which may have the effect of
advancing the interest of any Competitors of the Company or any of its
affiliates or in any way injuring the interests of the Company or any of its
affiliates and the Company and its affiliates shall not make or authorize any
person to make any statement that would in any way injure the personal or
business reputation or interests of Executive; provided however, that, subject
to Section 10, nothing herein shall preclude the Company and its affiliates or
Executive from giving truthful testimony under oath in response to a subpoena or
other lawful process or truthful answers in response to questions from a
government investigation; provided, further, however, that nothing herein shall
prohibit the Company and its affiliates from disclosing the fact of any
termination of Executive’s employment or the circumstances for such a
termination. For purposes of this Section 9(b), the term “Competitor” means any
enterprise or business that is engaged in, or has plans to engage in, at any
time during the Restricted Period, any activity that competes with the
businesses conducted during or at the termination of Executive’s employment, or
then proposed to be conducted, by the Company and its affiliates in a manner
that is or would be material in relation to the businesses of the Company or the
prospects for the businesses of the Company (in each case, within 100 miles of
any geographical area where the Company or its affiliates manufactures,
produces, sells, leases, rents, licenses or otherwise provides its products or
services). During the Restricted Period, Executive, without prior express
written approval by the Board, shall not (A) engage in, or directly or
indirectly (whether for compensation or otherwise) manage, operate, or control,
or join or participate in the management, operation or control of a Competitor,
in any capacity (whether as an employee, officer, director, partner, consultant,
agent, advisor, or otherwise) or (B) develop, expand or promote, or assist in
the development, expansion or promotion of, any division of an enterprise or the
business intended to become a Competitor at any time after the end of the
Restricted Period or (C) own or hold a Proprietary Interest in, or directly
furnish any capital to, any Competitor of the Company. Executive acknowledges
that the Company’s and its affiliates businesses are conducted nationally and
internationally and agrees that the provisions in the foregoing sentence shall
operate throughout the United States and the world (subject to the definition of
“Competitor”).
          (c) During the Restricted Period, Executive, without express prior
written approval from the Board, shall not solicit any members or the then
current clients of the Company or any of its affiliates for any existing
business of the Company or any of its affiliates or discuss with any employee of
the Company or any of its affiliates information or operations of any business
intended to compete with the Company or any of its affiliates.

8



--------------------------------------------------------------------------------



 



          (d) During the Restricted Period, Executive shall not interfere with
the employees or affairs of the Company or any of its affiliates or solicit or
induce any person who is an employee of the Company or any of its affiliates to
terminate any relationship such person may have with the Company or any of its
affiliates, nor shall Executive during such period directly or indirectly
engage, employ or compensate, or cause or permit any person with which Executive
may be affiliated, to engage, employ or compensate, any employee of the Company
or any of its affiliates.
          (e) For the purposes of this Agreement, “Proprietary Interest” means
any legal, equitable or other ownership, whether through stock holding or
otherwise, of an interest in a business, firm or entity; provided, that
ownership of less than 5% of any class of equity interest in a publicly held
company shall not be deemed a Proprietary Interest.
          (f) The period of time during which the provisions of this Section 9
shall be in effect shall be extended by the length of time during which
Executive is in breach of the terms hereof as determined by any court of
competent jurisdiction on the Company’s application for injunctive relief.
          (g) Executive agrees that the restrictions contained in this Section 9
are an essential element of the compensation Executive is granted hereunder and
but for Executive’s agreement to comply with such restrictions, the Company
would not have entered into this Agreement.
          (h) It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 9 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
          10. Confidentiality; Intellectual Property.
          (a) Confidentiality.
          (i) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other person; or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person outside the
Company (other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —
including without limitation trade secrets, know-how, research and development,
software, databases, inventions, processes, formulae, technology, designs and
other intellectual property,

9



--------------------------------------------------------------------------------



 



information concerning finances, investments, profits, pricing, costs, products,
services, vendors, customers, clients, partners, investors, personnel,
compensation, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals — concerning the past,
current or future business, activities and operations of the Company, its
subsidiaries or affiliates and/or any third party that has disclosed or provided
any of same to the Company on a confidential basis (“Confidential Information”)
without the prior written authorization of the Board.
          (ii) “Confidential Information” shall not include any information that
is (a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed; provided that Executive shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate, at the Company’s cost, with any attempts by the Company
to obtain a protective order or similar treatment.
          (iii) Except as required by law, Executive will not disclose to
anyone, other than Executive’s immediate family and legal or financial advisors,
the existence or contents of this Agreement (unless this Agreement shall be
publicly available as a result of a regulatory filing made by the Company or its
affiliates); provided that Executive may disclose to any prospective future
employer the provisions of Sections 9 and 10 of this Agreement provided they
agree to maintain the confidentiality of such terms.
          (iv) Upon termination of Executive’s employment with the Company for
any reason, Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including without limitation,
any patent, invention, copyright, trade secret, trademark, trade name, logo,
domain name or other source indicator) owned or used by the Company, its
subsidiaries or affiliates; (y) immediately destroy, delete, or return to the
Company, at the Company’s option, all originals and copies in any form or medium
(including memoranda, books, papers, plans, computer files, letters and other
data) in Executive’s possession or control (including any of the foregoing
stored or located in Executive’s office, home, laptop or other computer, whether
or not Company property) that contain Confidential Information or otherwise
relate to the business of the Company, its affiliates and subsidiaries, except
that Executive may retain only those portions of any personal notes, notebooks
and diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware.
          (b) Intellectual Property.
          (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either

10



--------------------------------------------------------------------------------



 



alone or with third parties, prior to Executive’s employment by the Company,
that are relevant to or implicated by such employment (“Prior Works”), Executive
hereby grants the Company a perpetual, non-exclusive, royalty-free, worldwide,
assignable, sublicensable license under all rights and intellectual property
rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business.
          (ii) If Executive creates, invents, designs, develops, contributes to
or improves any Works, either alone or with third parties, at any time during
Executive’s employment by the Company and within the scope of such employment
and/or with the use of any the Company resources (“Company Works”), Executive
shall promptly and fully disclose same to the Company and hereby irrevocably
assigns, transfers and conveys, to the maximum extent permitted by applicable
law, all rights and intellectual property rights therein (including rights under
patent, industrial property, copyright, trademark, trade secret, unfair
competition and related laws) to the Company to the extent ownership of any such
rights does not vest originally in the Company.
          (iii) Executive agrees to keep and maintain adequate and current
written records (in the form of notes, sketches, drawings, and any other form or
media requested by the Company) of all Company Works. The records will be
available to and remain the sole property and intellectual property of the
Company at all times.
          (iv) Executive shall take all requested actions and execute all
requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
          (v) Executive shall not improperly use for the benefit of, bring to
any premises of, divulge, disclose, communicate, reveal, transfer or provide
access to, or share with the Company any confidential, proprietary or non-public
information or intellectual property relating to a former employer or other
third party without the prior written permission of such third party. Executive
hereby indemnifies, holds harmless and agrees to defend the Company and its
officers, directors, partners, employees, agents and representatives from any
breach of the foregoing covenant. Executive shall comply with all relevant
policies and guidelines of the Company, including regarding the protection of
confidential information and intellectual property and potential conflicts of
interest. Executive acknowledges that the Company may amend any such policies
and guidelines from time to time, and that Executive remains at all times bound
by their most current version.

11



--------------------------------------------------------------------------------



 



          (vi) The provisions of Section 9 and 10 shall survive the termination
of Executive’s employment for any reason.
          11. Specific Performance. Executive acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 9 or 10 would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
          12. Excess Parachute Excise Tax Payments.
          (a) If it is determined (as hereafter provided) that any payment or
distribution by the Company to or for the benefit of Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise pursuant to or by reason of any other agreement, policy, plan,
program or arrangement, including without limitation any stock option, stock
appreciation right or similar right, or the lapse or termination of any
restriction on or the vesting or exercisability of any of the foregoing (a
“Payment”), would be subject to the excise tax imposed by Section 4999 of the
Code (or any successor provision thereto) by reason of being “contingent on a
change in ownership or control” of the Company, within the meaning of
Section 280G of the Code (or any successor provision thereto) or to any similar
tax imposed by state or local law, or any interest or penalties with respect to
such excise tax (such tax or taxes, together with any such interest and
penalties, are hereafter collectively referred to as the “Excise Tax”), then
Executive shall be entitled to receive an additional payment or payments (a
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (including any interest or penalties imposed with respect to such taxes),
including any Excise Tax, imposed upon the Gross-Up Payment, Executive retains
an amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments; provided, however, if Executive’s Payment is, when calculated on a
net-after-tax basis, less than $50,000 in excess of the amount of the Payment
which could be paid to Executive under Section 280G of the Code without causing
the imposition of the Excise Tax, then the Payment shall be limited to the
largest amount payable (as described above) without resulting in the imposition
of any Excise Tax (such amount, the “Capped Amount”).
          (b) Subject to the provisions of Section 12(a) hereof, all
determinations required to be made under this Section 12, including whether an
Excise Tax is payable by Executive and the amount of such Excise Tax and whether
a Gross-Up Payment is required and the amount of such Gross-Up Payment, shall be
made by the nationally recognized firm of certified public accountants (the
“Accounting Firm”) used by the Company prior to the Change in Control (or, if
such Accounting Firm declines to serve, the Accounting Firm shall be a
nationally recognized firm of certified public accountants selected by
Executive). The Accounting Firm shall be directed by the Company or Executive to
submit its preliminary determination and detailed

12



--------------------------------------------------------------------------------



 



supporting calculations to both the Company and Executive within 15 calendar
days after the Termination Date, if applicable, and any other such time or times
as may be requested by the Company or Executive. If the Accounting Firm
determines that any Excise Tax is payable by Executive and that the criteria for
reducing the Payment to the Capped Amount (as described in Section 12(a) above)
is met, then the Company shall reduce the Payment by the amount which, based on
the Accounting Firm’s determination and calculations, would provide Executive
with the Capped Amount, and pay to Executive such reduced Payment. If the
Accounting Firm determines that an Excise Tax is payable, without reduction
pursuant to Section 12(a), above, the Company shall pay the required Gross-Up
Payment to, or for the benefit of, Executive within five business days after
receipt of such determination and calculations. If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall, at the same
time as it makes such determination, furnish Executive with an opinion that he
has substantial authority not to report any Excise Tax on his/her federal,
state, local income or other tax return. Any determination by the Accounting
Firm as to the amount of the Gross-Up Payment shall be binding upon the Company
and Executive absent a contrary determination by the Internal Revenue Services
or a court of competent jurisdiction; provided, however, that no such
determination shall eliminate or reduce the Company’s obligation to provide any
Gross-Up Payment that shall be due as a result of such contrary determination.
As a result of the uncertainty in the application of Section 4999 of the Code
(or any successor provision thereto) and the possibility of similar uncertainty
regarding state or local tax law at the time of any determination by the
Accounting Firm hereunder, it is possible that Gross-Up Payments that will not
have been made by the Company should have been made (an “Underpayment”),
consistent with the calculations required to be made hereunder. In the event
that the Company exhausts or fails to pursue its remedies pursuant to Section
12(a) hereof and Executive thereafter is required to make a payment of any
Excise Tax, Executive shall direct the Accounting Firm to determine the amount
of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both the Company and Executive as promptly
as possible. Any such Underpayment shall be promptly paid by the Company to, or
for the benefit of, Executive within five business days after receipt of such
determination and calculations.
          (c) The Company and Executive shall each provide the Accounting Firm
access to and copies of any books, records and documents in the possession of
the Company or Executive, as the case may be, reasonably requested by the
Accounting Firm, and otherwise cooperate with the Accounting Firm in connection
with the preparation and issuance of the determination contemplated by Section
12(a) hereof.
          (d) The federal, state and local income or other tax returns filed by
Executive (or any filing made by a consolidated tax group which includes the
Company) shall be prepared and filed on a consistent basis with the
determination of the Accounting Firm with respect to the Excise Tax payable by
Executive. Executive shall make proper payment of the amount of any Excise Tax,
and at the request of the Company, provide to the Company true and correct
copies (with any amendments) of his/her federal income tax return as filed with
the Internal Revenue Service and corresponding state and local tax returns, if
relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by the Company, evidencing

13



--------------------------------------------------------------------------------



 



such payment. If prior to the filing of Executive’s federal income tax return,
or corresponding state or local tax return, if relevant, the Accounting Firm
determines that the amount of the Gross-Up Payment should be reduced, Executive
shall within five business days pay to the Company the amount of such reduction.
          (e) The fees and expenses of the Accounting Firm for its services in
connection with the determinations and calculations contemplated by Sections
12(b) and (d) hereof shall be borne by the Company. If such fees and expenses
are initially advanced by Executive, the Company shall reimburse Executive the
full amount of such fees and expenses within five business days after receipt
from Executive of a statement therefor and reasonable evidence of his/her
payment thereof.
          (f) In the event that the Internal Revenue Service claims that any
payment or benefit received under this Agreement constitutes an “excess
parachute payment,” within the meaning of Section 280G(b)(1) of the Code,
Executive shall notify the Company in writing of such claim. Such notification
shall be given as soon as practicable but no later than 10 business days after
Executive is informed in writing of such claim and shall apprise the Company of
the nature of such claim and the date on which such claim is requested to be
paid. Executive shall not pay such claim prior to the expiration of the 30 day
period following the date on which Executive gives such notice to the Company
(or such shorter period ending on the date that any payment of taxes with
respect to such claim is due). If the Company notifies Executive in writing
prior to the expiration of such period that it desires to contest such claim,
Executive shall (i) give the Company any information reasonably requested by the
Company relating to such claim; (ii) take such action in connection with
contesting such claim as the Company shall reasonably request in writing from
time to time, including without limitation, accepting legal representation with
respect to such claim by an attorney reasonably selected by the Company and
reasonably satisfactory to Executive; (iii) cooperate with the Company in good
faith in order to effectively contest such claim; and (iv) permit the Company to
participate in any proceedings relating to such claim; provided, however, that
the Company shall bear and pay directly all costs and expenses (including, but
not limited to, additional interest and penalties and related legal, consulting
or other similar fees) incurred in connection with such contest and shall
indemnify and hold Executive harmless, on an after-tax basis, for and against
any Excise Tax or other tax (including interest and penalties with respect
thereto) imposed as a result of such representation and payment of costs and
expenses.
          (g) The Company shall control all proceedings taken in connection with
such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
Executive to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and Executive agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs Executive to pay such
claim and sue for a refund, the Company shall advance the amount of such payment
to Executive on an interest-free basis, and shall indemnify and hold Executive

14



--------------------------------------------------------------------------------



 



harmless, on an after-tax basis, from any Excise Tax or other tax (including
interest and penalties with respect thereto) imposed with respect to such
advance or with respect to any imputed income with respect to such advance; and
provided, further, that if Executive is required to extend the statute of
limitations to enable the Company to contest such claim, Executive may limit
this extension solely to such contested amount. The Company’s control of the
contest shall be limited to issues with respect to which a corporate deduction
would be disallowed pursuant to Section 280G of the Code and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority. In addition, no position
may be taken nor any final resolution be agreed to by the Company without
Executive’s consent if such position or resolution could reasonably be expected
to adversely affect Executive (including any other tax position of Executive
unrelated to matters covered hereby).
          (h) If, after the receipt by Executive of an amount advanced by the
Company in connection with the contest of the Excise Tax claim, Executive
becomes entitled to receive any refund with respect to such claim, Executive
shall promptly pay to the Company the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto); provided,
however, if the amount of that refund exceeds the amount advanced by the Company
or it is otherwise determined for any reason that additional amounts could be
paid to the Named Executive without incurring any Excise Tax, any such amount
will be promptly paid by the Company to the named Executive. If, after the
receipt by Executive of an amount advanced by the Company in connection with an
Excise Tax claim, a determination is made that Executive shall not be entitled
to any refund with respect to such claim and the Company does not notify
Executive in writing of its intent to contest the denial of such refund prior to
the expiration of 30 days after such determination, such advance shall be
forgiven and shall not be required to be repaid and shall be deemed to be in
consideration for services rendered after the date of the Termination.
          13. Miscellaneous.
          (a) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
conflicts of laws principles thereof.
          (b) Entire Agreement/Amendments. Except as expressly set forth in this
Agreement or in any definitive documentation regarding Executive’s equity
granted or purchased pursuant to the TDS Investor (Cayman) L.P. 2006 Interest
Plan, as amended and/or restated from time to time (“the Equity Plan”), this
Agreement contains the entire understanding of the parties with respect to the
employment of Executive by the Company. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.
          (c) No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or

15



--------------------------------------------------------------------------------



 



deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
          (d) Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          (e) Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned by the Company to a person or entity which is an affiliate or a
successor in interest to substantially all of the business operations of the
Company. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.
          (f) Set Off; No Mitigation. The Company’s obligation to pay Executive
the amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
the Company or its affiliates. Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, taking into account the provisions of Section 10 of this Agreement.
          (g) Compliance with IRC Section 409A. Notwithstanding anything herein
to the contrary, (i) if at the time of Executive’s termination of employment
with the Company Executive is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”) and the deferral
of the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A of the Code) and (ii) if any other payments of money or other
benefits due to Executive hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, such payments or
other benefits shall be deferred if deferral will make such payment or other
benefits compliant under Section 409A of the Code, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Board, that does not cause such an accelerated or additional
tax. The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 13(g); provided that neither
the Company nor any of its employees or representatives shall have any liability
to Executive with respect to thereto.

16



--------------------------------------------------------------------------------



 



          (h) Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          (i) Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
          If to the Company, addressed to:
Travelport Limited
300 Galleria Parkway
Atlanta, GA 30339
Attention: Eric Bock, General Counsel
Fax: (770) 563-7878
If to Executive, to the address set forth on the signature page of this
Agreement or at the current address listed in the Company’s records.
          (j) Executive Representation. Executive hereby represents to the
Company that the execution and delivery of this Agreement by Executive and the
Company and the performance by Executive of Executive’s duties hereunder shall
not constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.
          (k) Prior Agreements. Upon the commencement of the Employment Term,
this Agreement supersedes all prior agreements and understandings (including
verbal agreements) between Executive and the Company and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Company
and/or its affiliates including, without limitation, the Prior Agreement;
provided, however that this Agreement does not supersede any prior written
agreements with Executive regarding his housing allowance and related benefits,
which shall continue only until the end of his current lease. The Prior
Agreements are hereby terminated upon the commencement of the Employment Term
covered by this Agreement.
          (l) Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder. The Company will reimburse Executive for any and all
reasonable expenses reasonably incurred in connection with Executive’s
compliance with this Section 13(l). This provision shall survive any termination
of this Agreement.

17



--------------------------------------------------------------------------------



 



          (m) Release. Executive hereby acknowledges that no event or
circumstance has occurred on or prior to the date hereof that would constitute a
Constructive Termination within the meaning of the Prior Agreement or this
Agreement and, by executing this Agreement, Executive hereby releases the
Company and its affiliates from any and all claims under or in connection with
the Prior Agreement or this Agreement arising from facts and circumstances
occurring prior to Executive’s execution of this Agreement.
          (n) Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.
          (o) Counterparts. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          (p) Arbitration. Except as otherwise provided in Section 11 of this
Agreement, any controversy, dispute, or claim arising out of, in connection
with, or in relation to, the interpretation, performance or breach of this
Agreement, including, without limitation, the validity, scope, and
enforceability of this section, may at the election of any party, be solely and
finally settled by arbitration conducted in New York, New York, by and in
accordance with the then existing rules for commercial arbitration of the
American Arbitration Association, or any successor organization and with the
Expedited Procedures thereof (collectively, the “Rules”). Each of the parties
hereto agrees that such arbitration shall be conducted by a single arbitrator
selected in accordance with the Rules; provided that such arbitrator shall be
experienced in deciding cases concerning the matter which is the subject of the
dispute. Any of the parties may demand arbitration by written notice to the
other and to the Arbitrator set forth in this Section 1(o) (“Demand for
Arbitration”). Each of the parties agrees that if possible, the award shall be
made in writing no more than 30 days following the end of the proceeding. Any
award rendered by the arbitrator(s) shall be final and binding and judgment may
be entered on it in any court of competent jurisdiction. Each of the parties
hereto agrees to treat as confidential the results of any arbitration
(including, without limitation, any findings of fact and/or law made by the
arbitrator) and not to disclose such results to any unauthorized person. The
parties intend that this agreement to arbitrate be valid, enforceable and
irrevocable. In the event of any arbitration with regard to this Agreement, each
party shall pay its own legal fees and expenses, provided, however, that the
parties agree to share the cost of the Arbitrator’s fees.
          (q) Public Corporation. Executive represents that, as of the date of
the filing of the particular financial statement or other public filing referred
to below, he had no knowledge of any accounting irregularity with respect to, or
any material misstatement or omission contained in, any financial statement or
other public filing made by any publicly-traded corporation on whose board of
directors Executive served as of such date (each such corporation being referred
to as a “Public Corporation”).

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

            TRAVELPORT LIMITED
      By:   /s/ Eric J. Bock        Name:   Eric J. Bock        Title:   EVP &
General Counsel           EXECUTIVE
      /s/ Jeff Clarke      Jeff Clarke         

19



--------------------------------------------------------------------------------



 



Exhibit A — Form of General Release
AGREEMENT AND GENERAL RELEASE
Travelport Limited (“Travelport”) and Travelport Operations, Inc. (collectively,
the “Company”) and [NAME OF EXECUTIVE] (hereinafter collectively with his heirs,
executors, administrators, successors and assigns, “EXECUTIVE”), mutually desire
to enter into this Agreement and General Release (“Agreement” or “Agreement and
General Release”) and agree that:
     The terms of this Agreement are the products of mutual negotiation and
compromise between EXECUTIVE and the Company; and
     The meaning, effect and terms of this Agreement have been fully explained
to EXECUTIVE; and
     EXECUTIVE is hereby advised, in writing, by the Company that he should
consult with an attorney prior to executing this Agreement; and
     EXECUTIVE is being afforded twenty-one (21) days from the date of this
Agreement to consider the meaning and effect of this Agreement; and
     EXECUTIVE understands that he may revoke the general release contained in
paragraph 4 of this Agreement (“the General Release”) for a period of seven
(7) calendar days following the day he executes this Agreement and the General
Release shall not become effective or enforceable until the revocation period
has expired, and no revocation has occurred. Any revocation within this period
must be submitted, in writing, to [NAME OF CONTACT] in the Company’s [NAME]
Department and state, “I hereby revoke my acceptance of the General Release.”
Said revocation must be personally delivered to [NAME OF CONTACT] in the
Company’s [NAME] Department, or mailed to [NAME OF CONTACT] in the Company’s
[NAME] Department and postmarked within seven (7) calendar days of execution of
this Agreement. In the event of a revocation of the General Release, the
remainder of this Agreement shall remain in full force and effect; and
     EXECUTIVE has carefully considered other alternatives to executing this
Agreement and General Release.
     THEREFORE, EXECUTIVE and the Company, for the full and sufficient
consideration set forth below, agree as follows:

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 2 of 11
     1. EXECUTIVE’s employment shall be terminated effective on the Last Day of
Employment. Following his Last Day of Employment, other than as set forth below
or in the attached Personal Statement of Termination Benefits, EXECUTIVE shall
not be eligible for any other payments from the Company.
     2. In full satisfaction of the Company’s obligations under
Section 8(c)(iii) of the Employment Agreement, the Company agrees to provide
EXECUTIVE with the benefits set forth in the attached Personal Statement of
Termination Benefits under the captions “Accrued Rights”, “Pro Rata Portion of
[YEAR] BONUS”, “Severance Benefits”, and “Equity”. The Severance Benefits are
subject to EXECUTIVE’s continued compliance with the provisions of Section 9 and
10 of the Employment Agreement. EXECUTIVE understands and agrees that he would
not receive the Severance Benefits or the Equity Acceleration, except for his
execution of this Agreement and the fulfillment of the promises contained
herein, and that such consideration is greater than any amount to which he would
otherwise be entitled as an employee of the Company.
     3. The Company will also provide EXECUTIVE with a neutral reference to any
entity other than the Released Parties. Upon inquiry to the Human Resources
department, prospective employers (other than the Released Parties) will be
advised only as to the dates of EXECUTIVE’s employment and his most recent job
title. Last salary will be provided if EXECUTIVE has provided a written release
for the same.
     4. Except as otherwise expressly provided by this Agreement or the right to
enforce the terms of this Agreement, EXECUTIVE, of his own free will knowingly
and voluntarily releases and forever discharges the Company, their current and
former parents, and their shareholders, affiliates (including without limitation
Orbitz Worldwide, Inc. and its subsidiaries), subsidiaries, divisions,
predecessors, successors and assigns and the employees, officers, directors,
advisors and agents thereof (collectively referred to throughout this Agreement
as the “Released Parties”, or a “Released Party”) from any and all actions or
causes of action, suits, claims, charges, complaints, promises demands and
contracts (whether oral or written, express or implied from any source), or any
nature whatsoever, known or unknown, suspected or unsuspected, which against the
Released Parties EXECUTIVE or EXECUTIVE’s heirs, executors, administrators,
successors or assigns ever had, now have or hereafter can shall or may have by
reason of any matter, cause or thing whatsoever arising any time prior to the
time EXECUTIVE executes this Agreement, including, but not limited to:

  a.   any and all matters arising out of EXECUTIVE’s employment by the Company
or any of the Released Parties and the termination of that

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 3 of 11

      employment, and that includes but is not limited to any claims for salary,
allegedly unpaid wages, bonuses, commissions, retention pay, severance pay,
vacation pay, or any alleged violation of the National Labor Relations Act, any
claims for discrimination of any kind under the Age Discrimination in Employment
Act of 1967 as amended by the Older Workers Benefit Protection Act, Title VII of
the Civil Rights Act of 1964, Sections 1981 through 1988 of Title 42 of the
United States Code, any claims under the Employee Retirement Income Security Act
of 1974 (except for benefits that are or become vested on or prior to the Last
Day of Employment, which are not affected by this Agreement, including without
limitation any benefits under the 401(k) Plan and the Deferred Compensation
Plan, as each of such terms is defined in the attached Personal Statement of
Termination Benefits, which the Company acknowledges are fully vested and which
shall be paid in accordance with their respective terms and EXECUTIVE’s
applicable payment elections), the Americans With Disabilities Act of 1990, the
Fair Labor Standards Act (to the extent such claims can be released), the
Occupational Safety and Health Act, the Consolidated Omnibus Budget
Reconciliation Act of 1985, the Federal Family and Medical Leave Act (to the
extent such claims can be released); and     b.   [APPLICABLE STATE(S)
PROVISIONS]     c.   any other federal, state or local civil or human rights
law, or any other alleged violation of any local, state or federal law,
regulation or ordinance, and/or public policy, implied or expressed contract,
fraud, negligence, estoppel, defamation, infliction of emotional distress or
other tort or common-law claim having any bearing whatsoever on the terms and
conditions and/or termination of his employment with the Company including, but
not limited to, any statutes or claims providing for the award of costs, fees,
or other expenses, including reasonable attorneys’ fees, incurred in these
matters.

Notwithstanding the foregoing release of claims in this paragraph of this
Agreement:

  •   Nothing in the release of claims in this paragraph shall impact
EXECUTIVE’s equity granted or purchased pursuant to the TDS Investor (Cayman)
L.P. 2006 Interest Plan, as amended and/or restated from time to time.     •  
EXECUTIVE has a right to indemnification and advancement from and by the
Company, to the extent in existence as of the date hereof pursuant to the
Company’s by-

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 4 of 11

      laws, and such right to indemnification and advancement shall survive the
termination of his employment in accordance with such by-laws and applicable
law.     •   The Company represents that it had Directors & Officers (“D&O”)
insurance coverage, including “tail coverage”, during EXECUTIVE’s employment
with the Company, and while he served as an officer for TDS Investor (Cayman)
L.P and its subsidiaries, EXECUTIVE was covered under such D&O coverage for the
period he served as an officer. EXECUTIVE shall continue to be entitled to the
benefits of such coverage with respect to his services performed through the
Last Day of Employment, subject to the applicable terms of the applicable
policies.

     5. EXECUTIVE also acknowledges that he does not have any current charge,
claim or lawsuit against one or more of the Released Parties pending before any
local, state or federal agency or court regarding his employment and his
separation from employment. EXECUTIVE understands that nothing in this Agreement
prevents him from filing a charge or complaint with or from participating in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission (“EEOC”) or any other federal, state or local agency charged with the
enforcement of any employment or labor laws, although by signing this Agreement
EXECUTIVE is giving up any right to monetary recovery that is based on any of
the claims he has released. EXECUTIVE also understands that if he files such a
charge or complaint, he has, as part of this Agreement, waived the right to
receive any remuneration beyond what EXECUTIVE has received in this Agreement.
     6. EXECUTIVE shall not seek or be entitled to any personal recovery, in any
action or proceeding that may be commenced on EXECUTIVE’s behalf in any way
arising out of or relating to the matters released under this Agreement.
     7. EXECUTIVE represents that he has not and agrees that he will not in any
way disparage the Company or any Released Party, their current and former
officers, directors and employees, or make or solicit any comments, statements,
or the like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Following the full execution of and the effective date of
this Agreement, the Company will direct the then-current members of the
Travelport Senior Leadership Team (“the SLT”) not to disparage EXECUTIVE;
provided, however, that the Company’s obligation under this paragraph shall not
be ongoing and will be fulfilled once the Company directs the SLT not to
disparage EXECUTIVE.
     8. EXECUTIVE understands that if this Agreement were not signed, he would
have the right to voluntarily assist other individuals or entities in bringing
claims against Released Parties. EXECUTIVE hereby waives that right and agrees
that he will not provide any such

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 5 of 11
assistance other than assistance in an investigation or proceeding conducted by
the United States Equal Employment Opportunity Commission or other federal,
state or local agency, or pursuant to a valid subpoena or court order. EXECUTIVE
agrees that if such a request for assistance if by any agency of the federal,
state or local government, or pursuant to a valid subpoena or court order, he
shall advise the Company in writing of such a request no later than three
(3) days after receipt of such request.
     9. EXECUTIVE acknowledges and confirms that he has returned all Company
property to the Company, including his identification card, and computer
hardware and software, all paper or computer based files, business documents,
and/or other records as well as all copies thereof, credit cards, keys and any
other Company supplies or equipment in his possession. Finally, any amounts owed
to the Company have been paid.
     10. This Agreement is made in the State of [NAME OF STATE] and shall be
interpreted under the laws of said State. Its language shall be construed as a
whole, according to its fair meaning, and not strictly for or against either
party. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the General Release (as defined herein), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. However, if as a result of any action
initiated by EXECUTIVE, any portion of the General Release (as defined herein)
were ruled to be unenforceable for any reason, EXECUTIVE shall return
consideration equal to the Severance Benefits and Equity Acceleration provided
to EXECUTIVE under this Agreement.
     11. EXECUTIVE agrees that neither this Agreement nor the furnishing of the
consideration for this Agreement shall be deemed or construed at any time for
any purpose as an admission by the Company of any liability or unlawful conduct
of any kind, all of which the Company denies.
     12. This Agreement may not be modified, altered or changed except upon
express written consent of both parties wherein specific reference is made to
this Agreement.
     13. This Agreement sets forth the entire agreement between the parties
hereto, and fully supersedes any prior agreements or understandings between the
parties other than the Employment Agreement and the Management Equity Award
Agreements (including without limitation the post-employment restrictive
covenants contained in the Employment Agreement and the Management Equity Award
Agreements), which agreements shall continue to apply in

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 6 of 11
accordance with their respective terms, except to the extent otherwise
specifically provided herein.
     14. EXECUTIVE agrees to cooperate with and, consistent with his other
employment obligations, to make himself reasonably available to Travelport
Limited and its General Counsel, the Company may reasonably request, to assist
it in any matter regarding Travelport or its affiliates, subsidiaries, and
predecessors, including giving truthful testimony in any potential or filed
litigation, arbitration, mediation or similar proceeding litigation involving
Travelport and its affiliates, subsidiaries, and their predecessors, over which
EXECUTIVE has knowledge or information. The Company will reimburse EXECUTIVE for
any and all reasonable expenses reasonably incurred in connection with
EXECUTIVE’s compliance with this paragraph.
     15. In consideration for the Severance Benefits and Equity Acceleration
being provided to EXECUTIVE pursuant to this Agreement, EXECUTIVE warrants and
affirms to Travelport that he has at all times conducted herself as a fiduciary
of, and with sole regard to that which is in best interests of, Travelport and
its affiliates and their predecessors. He affirms that in conducting business
for Travelport and its affiliates and their predecessors, he has done so free
from the influence of any conflicting personal or professional interests,
without favor for or regard of personal considerations, and that he has not in
any material respect violated the Travelport Code of Business Conduct & Ethics
(“Travelport Code”). Toward that end, EXECUTIVE understands that this
affirmation is a material provision of this Agreement, and, should the Company
determine that EXECUTIVE has engaged in business practices inconsistent with the
affirmation set forth herein then EXECUTIVE agrees that he shall have committed
a material breach of this Agreement, and the Severance Benefits provided to
EXECUTIVE under this Agreement shall not have been earned. In that case,
EXECUTIVE shall be liable for the return of consideration equal to such payments
and benefits.
THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EXECUTIVE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS HE HAD OR MIGHT HAVE AGAINST THE COMPANY; AND HE ACKNOWLEDGES THAT HE IS
NOT RELYING ON ANY OTHER REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS
DOCUMENT. HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO
FULFILL THE PROMISES SET FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND
BENEFITS SET FORTH IN PARAGRAPH 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE. IF

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 7 of 11
THIS DOCUMENT IS RETURNED EARLIER THAN 21 DAYS FROM THE LAST DATE OF EMPLOYMENT,
THEN EXECUTIVE ADDITIONALLY ACKNOWLEDGES AND WARRANTS THAT HE HAS VOLUNTARILY
AND KNOWINGLY WAIVED THE 21 DAY REVIEW PERIOD, AND THIS DECISION TO ACCEPT A
SHORTENED PERIOD OF TIME IS NOT INDUCED BY THE COMPANY THROUGH
FRAUD,MISREPRESENTATION, A THREAT TO WITHDRAW OR ALTER THE OFFER PRIOR TO THE
EXPIRATION OF THE 21 DAYS, OR BY PROVIDING DIFFERENT TERMS TO EMPLOYEES WHO SIGN
RELEASES PRIOR TO THE EXPIRATION OF SUCH TIME PERIOD.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 8 of 11
     THEREFORE, the parties to this Agreement and General Release now
voluntarily and knowingly execute this Agreement.

     
 
  EXECUTIVE
 
     
 
 
   
Signed and sworn before me this __ day of ____, _____
   
 
   
 
   
 
Notary Public
   
 
  TRAVELPORT LIMITED
 
   
 
  By:
 
  Name:
 
  Title:
 
   
Signed and sworn to before me this __ day of _____, ___
   
 
   
 
   
 
Notary Public
   
 
  TRAVELPORT OPERATIONS, INC.
 
   
 
  By:
 
  Name:
 
  Title:
 
   
Signed and sworn to before me this __ day of ____, __
   
 
   
 
   
 
Notary Public
   

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 9 of 11
PERSONAL STATEMENT OF TERMINATION BENEFITS
Date: MONTH DAY, YEAR

     
EXECUTIVE NAME:
  NAME
 
  (“you” or “EXECUTIVE”)
 
   
LAST DAY OF EMPLOYMENT:
  MONTH DAY, YEAR

ACCRUED RIGHTS:
As set forth as Section 8(c)(iii)(A) and Section 8(a)(iii)(A)-(D) of the
Employment Agreement and subject to the conditions thereof, you will receive the
following basic benefits following the termination of your employment:

  •   Base Salary through your Last Day of Employment;     •   Any Annual Bonus
earned, but unpaid, as of the date of termination for the immediately preceding
fiscal year, paid in accordance with Section 4 of the Employment Agreement
(except to the extent payment is otherwise deferred pursuant to any applicable
deferred compensation arrangement with the Company);     •   Reimbursement of
unreimbursed business expenses pursuant to Travelport policy; and     •  
Employee Benefits pursuant to employee benefit plans of the Company through the
Last Day of Employment.

PRO RATA PORTION OF [YEAR/PORTION OF YEAR] BONUS:
Pursuant to Section 8(c)(iii)(B) of the Employment Agreement, you will receive
the following benefit following the termination of your employment:

      A pro rata portion of any Annual Bonus, if any, that you would have been
entitled to receive pursuant to Section 4 of the Employment Agreement in such
year based upon the percentage of the fiscal year that shall have lapsed through
the Last Day of Employment (and for which you have not already received an
Annual Bonus), payable when the [YEAR/PORTION OF YEAR] bonus would have
otherwise been payable to you pursuant to Section 4 of the Employment Agreement
had your employment not been terminated.

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 10 of 11
SEVERANCE BENEFITS (“Severance Benefits”):
Pursuant to and subject to Section 8(c)(iii)(C) of the Employment Agreement, you
will receive the following payments and benefits following the termination of
your employment:
     HEALTH AND WELFARE BENEFITS:

      Continued participation for thirty-six (36) months at active employee
rates. This period shall run concurrently with COBRA. To the extent that these
benefits are taxable to you under Section 105(h) of the Internal Revenue Code,
the Company will provide a gross-up to you to cover any taxes due from you on
such benefits.

     LAPTOP COMPUTER:

      At your option, the sale to you, on or about the time of your Last Day of
Employment, of the ownership interest in the [MAKE AND MODEL NUMBER] laptop
computer that the Company has assigned to you, Serial Number [XXXXXXX], as of
the date of this Agreement, (“the Laptop”), for fair market value pursuant to
the Company’s policy. You shall provide the Company with reasonable advance
written notice prior to your Last Day of Employment as to whether you wish to
purchase the Laptop. The ownership interest in the Laptop shall be transferred
only after the Company has removed all confidential and proprietary information
from the computer and taken any other measures it deems necessary to protect its
interests.

Unless otherwise defined herein, all capitalized terms set forth above shall
have the meaning set forth in the Employment Agreement. In the event of
Executive’s death or disability after the Last Day of Employment, Executive’s
estate and beneficiaries, as applicable, shall receive the pay and benefits (or
remaining portion thereof) the set forth in this Personal Statement of
Termination Benefits, subject to Executive’s (or his estate’s) execution,
delivery, and non-revocation of the General Release within the applicable time
period.
POST-EMPLOYMENT RESTRICTIVE COVENANTS (as set forth in Employment Agreement and
Management Equity Award Agreements):

     
Non-competition:
  Two (2) years from Last Day of Employment
Non-solicitation of clients and employees:
  Two (2) years from Last Day of Employment
Confidential Information:
  No time limit
Intellectual Property:
  No time limit

 



--------------------------------------------------------------------------------



 



[EXECUTIVE] Agreement and General Release
[DATE]
Page 11 of 11
For the avoidance of doubt, the term “affiliates” in the post-employment
restrictive covenants in the Employment Agreement and your Management Equity
Award Agreements only include entities owned by The Blackstone Group to the
extent such entities are engaged in the same businesses of Travelport Limited
and its subsidiaries as of the Last Day of Employment.
EQUITY (“Equity Acceleration”):
You will remain the owner of certain Class A-2 Interests, subject to the terms
of the applicable Management Equity Award Agreements (including any amendments
thereto), the TDS Investor (Cayman) L.P. Agreement of Limited Partnership (as
amended and/or restated from time to time), the TDS Investor (Cayman) Interest
Plan (as amended and/or restated from time to time), and any other definitive
documentation entered into by you and TDS Investor (Cayman) L.P. regarding your
Travelport equity.
TAX ISSUES:
As set forth in Section 13(g) of the Employment Agreement, this Personal
Statement of Termination Benefits is intended to comply with the requirements of
Section 409A of the Internal Revenue Code (“Section 409A”) and regulations
promulgated thereunder. To the extent that any provision in this agreement is
ambiguous as to its compliance with Section 409A, the provision shall be read in
such a manner so that all payments under this Agreement shall not be subject to
an excise tax under Section 409A. Notwithstanding anything contained in the
agreement to the contrary, if necessary to comply with the restriction in
Section 409A(a)(2)(B) of the Code concerning payments to “specified employees”,
any payment on account of your separation from service that would otherwise be
due hereunder within six months after such separation shall nonetheless be
delayed until no later than the first full pay period following the first
business day of the seventh month following your separation from service. In
addition, notwithstanding anything contained herein to the contrary, you shall
not be considered to have terminated employment with the Company for purposes of
causing any amount due under this agreement to be made unless you would be
considered to have incurred a “termination of employment” from the Company and
its affiliates within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii).
All amounts provided above will be subject to applicable taxes, deductions and
withholding.

 